18-584
   Singh v. Barr
                                                                        BIA
                                                                  Loprest, IJ
                                                                A205 421 917
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                              SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 31st day of January, two thousand twenty.

   PRESENT:
            ROBERT A. KATZMANN,
                 Chief Judge,
            JON O. NEWMAN,
            SUSAN L. CARNEY,
                 Circuit Judges.
   _____________________________________

   RAVINDER SINGH,
            Petitioner,

                   v.                                  18-584
                                                       NAC
   WILLIAM P. BARR, UNITED STATES
   ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONER:                 Natasha Mallhi, Esq., Dalbir
                                   Singh & Associates, New York, NY.

   FOR RESPONDENT:                 Aaron D. Nelson, Trial Attorney;
                                   Terri J. Scadron, Assistant
                             Director; Joseph H. Hunt,
                             Assistant Attorney General, United
                             States Department of Justice,
                             Washington, DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Ravinder Singh, a native and citizen of India,

seeks review of a BIA decision affirming the decision of an

Immigration Judge (“IJ”) denying Singh’s application for

asylum,   withholding   of   removal,   and   relief   under   the

Convention Against Torture (“CAT”).      In re Ravinder Singh,

No. A 205 421 917 (B.I.A. Feb. 2, 2018), aff’g No. A 205 421

917 (Immig. Ct. N.Y. City Dec. 20, 2016).         We assume the

parties’ familiarity with the underlying facts and procedural

history in this case.

    We have reviewed the IJ’s decision as modified by the

BIA; i.e., we address the adverse credibility determination

minus the IJ’s finding that Singh testified inconsistently

concerning the circumstances of his father’s death.       See Xue

Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d

Cir. 2005).   The standards of review are well established.

                                2
See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891

F.3d 67, 76 (2d Cir. 2018) (reviewing adverse credibility

determination for substantial evidence).           “Considering the

totality of the circumstances, and all relevant factors, a

trier of fact may base a credibility determination on the

demeanor, candor, or responsiveness of the applicant . . . ,

the consistency between the applicant’s . . . written and

oral statements . . . , the internal consistency of each such

statement, [and] the consistency of such statements with

other evidence of record . . . without regard to whether an

inconsistency, inaccuracy, or falsehood goes to the heart of

the applicant’s claim, or any other relevant factor.”              8

U.S.C. § 1158(b)(1)(B)(iii).        “We defer . . . to an IJ’s

credibility determination unless, from the totality of the

circumstances, it is plain that no reasonable fact-finder

could make such an adverse credibility ruling.”         Xiu Xia Lin

v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei

Gao, 891 F.3d at 76.    We conclude that substantial evidence

supports   the   agency’s   determination   that    Singh   was   not

credible as to his claim that he was attacked by members of

the Congress Party and the police in India because of his


                                3
membership in a rival party, the Shiromani Akali Dal Mann

Amritsar Party (“Akali Dal”).

    The     agency   reasonably   based   its   adverse    credibility

determination, in part, on Singh’s demeanor, citing several

examples where Singh’s testimony was vague, “script-like,” or

unresponsive, and finding that his “apparent lack of ‘candor

or responsiveness’” further eroded the IJ’s confidence in its

veracity.     Certified Administrative Record at 174 (quoting

INA § 208(b)(1)(B)(iii)).         We grant “particular deference”

to the IJ’s demeanor finding, Dong Gao v. BIA, 482 F.3d 122,

126–27 (2d Cir. 2007), because “the IJ’s ability to observe

the witness’s demeanor places h[im] in the best position to

evaluate . . . credibility,” Jin Chen v. U.S. Dep't of

Justice, 426 F.3d 104, 113 (2d Cir. 2005).

    The agency also reasonably relied on Singh’s inconsistent

testimony concerning his medical treatment.               He initially

testified on direct examination that he saw a doctor only

after the second alleged attack, but, when pressed by his

attorney, he stated that he also saw a doctor after the first

attack.     Additionally, on cross-examination, Singh first

testified that he went to the doctor only once after the first


                                   4
attack, but when confronted with his own medical records, he

stated that he went to the doctor for follow-up visits for

one week.     Singh argues that such minor inconsistencies were

not relevant to his claim of past persecution.               The agency

properly relied on them, however, because they concern the

severity of his injuries from the two incidents of past

persecution that form the primary basis of his claim.                  See

Xian Tuan Ye v. Dep’t of Homeland Sec., 446 F.3d 289, 295 (2d

Cir. 2006) (holding that a material inconsistency regarding

the basis of an applicant’s asylum claim is substantial

evidence of adverse credibility).           Furthermore, the agency

may rely on “any inconsistency” so long as the totality of

the circumstances support its conclusion that the applicant

is not credible.     Xiu Xia Lin, 534 F.3d at 167.

      The agency also reasonably relied on Singh’s inconsistent

and   vague    testimony   about       Khalistan,    the    Akali    Dal’s

aspirational separate Sikh state.          Singh initially testified

that Khalistan was a “political party,” not a hoped-for

independent state, and his additional explanation was vague

and nonresponsive, even when he was pressed numerous times

for   additional   detail.    For       example,    Singh   stated    that


                                   5
Khalistan is where “Sikhs will get their rights,” that Akali

Dal supports Khalistan “[b]ecause the Sikhs do not get their

rights there,” and that Khalistan will be located “at a place

which will be neat and clean, and where people are truthful.”

Certified    Administrative      Record       at    234-35.     Since    the

creation of Khalistan was a central tenet of the political

party for which Singh claimed to have been persecuted, the IJ

did not err in relying on the lack of detail and clarity in

Singh’s    responses     in   support    of   its    adverse    credibility

finding.    See Jin Shui Qiu v. Ashcroft, 329 F.3d 140, 152 (2d

Cir. 2003) (holding that where an applicant gives “very spare”

testimony, the fact-finder may “fairly wonder whether the

testimony is fabricated”), overruled in part on other grounds

by Shi Liang Lin v. U.S. Dept. of Justice, 494 F.3d 296, 305

(2d Cir. 2007) (en banc); see also Rizal v. Gonzales, 442

F.3d 84, 90 (2d Cir. 2006) (while there is no requirement of

a “certain level of doctrinal knowledge” to support asylum

eligibility, there can be “instances in which the nature of

an individual applicant’s account would render his lack of a

certain    degree   of   doctrinal       knowledge    suspect    and    could




                                     6
therefore    provide   substantial    evidence   in   support       of   an

adverse credibility finding”).

    Having     questioned     Singh’s     credibility,    the   agency

reasonably found that Singh’s corroborating evidence failed

to rehabilitate it.      Singh has abandoned any challenge to

this finding by failing to raise the issue in his brief.                 See

Norton v. Sam's Club, 145 F.3d 114, 117 (2d Cir. 1998).

    Given Singh’s demeanor, inconsistent testimony on the

extent of his medical treatment, and lack of knowledge of one

of Akali Dal’s central tenets, we conclude that substantial

evidence supports the adverse credibility determination.                 See

8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.

    Although it was not identified by Singh, we note one

error   in   the   agency’s   decision.      Contrary    to   the    IJ’s

observation, see Certified Administrative Record at 172-73,

Singh did testify that he received documentation of his

medical treatment, see id. at 243.          Given the other grounds

for the adverse credibility determination, however, we find

that this error does not require remand.           See Xiao Ji Chen

v. U.S. Dep’t of Justice, 471 F.3d 315, 339 (2d Cir. 2006)

(remand is futile when we can “confidently predict” that the


                                  7
agency would reach the same decision absent any errors).   The

agency’s adverse credibility determination is dispositive of

his claims for asylum, withholding of removal, and CAT relief

because all three rest on the same factual predicate.      See

Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe,
                            Clerk of Court




                              8